Title: To George Washington from William Jackson, 13 June 1782
From: Jackson, William
To: Washington, George


                  
                     Sir
                     War Office June 13. 1782
                  
                  In the absence of the Secretary at War I have the honor to
                     acknowledge the receipt of Your Excellency’s letters of the 4th, 5th and 9th
                     instant— & the muster returns.
                  The Clothier General informs me that he has about three thousand
                     frocks ready and would be able to complete the whole in three weeks were he
                     furnished with money to pay the Workmen.
                  I have represented to Mr Morris your Excellency’s request that
                     the frocks might be forwarded—he tells me there is not a shilling which he can
                     at present apply to this purpose, although he is persuaded it is a very
                     necessary measure.
                  I have the honor to transmit a letter from the Minister of France
                     in answer to one from your Excellency accompanying the congratulatory address,
                     which has been presented.
                  General Lincoln’s presence at Head-Quarters renders it
                     unnecessary to reply to such parts of your Excellency’s letters as he will have
                     already explained.
                  Your directions respecting the letter to General Hazen will be
                     punctually observed. I have the honor to be, with the most perfect respect and
                     Esteem, Your Excellency’s obedient humble servant
                  
                     W. Jackson
                     Assist Secy at War
                     
                  
               